I think the rule referred to is arbitrary and beyond the power vested in the Commission. I think the legislative determination by which the time during which racing may be conducted is fixed left no field, for the determination of the time during which races could be conducted by the Commission except as in the statute specifically provided. *Page 554 
If the Commission may promulgate the rule involved it may in the exercise of like power promulgate another rule changing the time during which recess may be conducted from 12 noon until 7 o'clock P.M. to permit racing only between 7 o'clock P.M. and midnight, upon the theory that racing during such hours would be beneficial to the general welfare and be conducive to non-interference with other business generally conducted only in daylight hours.
ELLIS, J.C., concurs.